
QuickLinks -- Click here to rapidly navigate through this document

Exhibit 10.3


FIELDSTONE INVESTMENT CORPORATION
FIELDSTONE MORTGAGE COMPANY

EXECUTIVE INCENTIVE COMPENSATION PLAN


        I.    Purpose    

        The purpose of the Executive Incentive Compensation Plan ("the Incentive
Plan") is to assist Fieldstone Investment Corporation and its subsidiaries
("Fieldstone") in attracting and retaining key managers by compensating managers
that make a significant contribution to the growth and profitability of
Fieldstone. The Incentive Plan provides a means for the payment of compensation
beyond competitive base salaries for the achievement of annual business
objectives. It is intended that competitive base salaries will continue to be
maintained in order for the Incentive Plan to accomplish its primary objective:
providing an incentive for the Participants from year-to-year to motivate them
to meet or exceed Fieldstone's business objectives. This annual incentive plan
is provided in addition to Fieldstone's Equity Incentive Plan, the purpose of
which is to provide longer term incentives tied to the performance of
Fieldstone's shares.

        II.    Eligibility    

        Eligibility under the Incentive Plan is to be limited to a relatively
small group of individuals who are likely to have a significant impact upon
Fieldstone's results. Subject to the review and approval of the Compensation
Committee of the Board of Directors, selection of Participants shall be at the
sole discretion of the President of Fieldstone.

        III.    Incentive Plan Administration    

        Each year, the President of Fieldstone shall have responsibility for
selecting those managers who will participate in the Incentive Plan in the
forthcoming year and establishing the incentive award for which each Participant
will be eligible. The incentive awards shall be based upon Fieldstone's Net
Income targets over the previous year as well as the Participant's success in
achieving business objectives and performance standards selected by the
Participant, agreed upon by the manager and approved by the President at the
beginning of each year. The Compensation Committee of the Board shall have
responsibility for determining the incentive award for the President and Chief
Executive Officer.

        The choice of Participants and their respective potential awards under
the Incentive Plan is subject to the review and approval of the Compensation
Committee of the Board. The President of Fieldstone is responsible to recommend
the Participants and their respective potential awards under the Incentive Plan
to the Compensation Committee and to administer the Incentive Plan as approved.

        IV.    Effect of Promotion or Organization Change    

        An individual who becomes eligible for participation under the Incentive
Plan after the beginning of a year, may participate in the Incentive Plan with
the incentive award adjusted pro-rata for the number of months being applicable.
If a Participant's responsibility is increase or decreased during the year,
applicable adjustments may be made to the incentive award for which the
Participant is eligible. Such adjustments may be made to the incentive award for
which the Participant is eligible and shall be made by the President in his sole
discretion.

        V.    Incentive Payments    

        Incentive awards shall be paid within 30 days following the approval by
the Audit Committee of Fieldstone's Net Income for the year. The right to
receive incentive payments shall not be subject to alienation or assignment, and
shall not be subject to attachment, execution, garnishment, sequestration or any
legal, equitable or other process. Any attempt of assignment, transfer, or other
disposition shall automatically terminate any right of a Participant to payment
under the Incentive Plan. Notwithstanding any other provision herein, after the
occurrence of any event described in the prior

--------------------------------------------------------------------------------




two sentences, future payments to a Participant may be made in the discretion of
the President upon determination that such an event occurred without any willful
action by the Participant, a former Participant, or the Participant's
beneficiary.

        VI.    Forfeiture of Awards    

        Incentive awards are not earned until the eligibility requirements
specified in the Participant's plan are achieved. In addition, based upon a
recommendation by the CEO to the Compensation Committee and approval of the
Committee, up to 20% of an Executive's incentive compensation can be forfeited
if (i) the CEO certifies to the Compensation Committee that there has been a
material default by the Executive relative to his or her performance during the
performance period and (ii) The Compensation Committee in its sole discretion,
agrees that such a default has occurred.

        As a condition of payment of the incentive award, a Participant must be
actively employed by Fieldstone on the day on which the payments under the
Incentive Plan are made to all other Participants.

        VII.    Incentive Plan Termination or Amendment    

        The Incentive Plan may be terminated or amended in whole or in part at
any time by the Board of Directors or the Compensation Committee of the Board of
Directors in its sole and absolute discretion.

2

--------------------------------------------------------------------------------





QuickLinks


FIELDSTONE INVESTMENT CORPORATION FIELDSTONE MORTGAGE COMPANY EXECUTIVE
INCENTIVE COMPENSATION PLAN
